DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, drawn to a pulsation dampener, in the reply filed on 12/23/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morgart et al. (US 5,171,134; cited in Applicant’s IDS received 02/05/2021; hereafter Morgart) in view of Karl et al. (US 2017/0130045; hereafter Karl).
Regarding claim 1, Morgart discloses (figs. 2-4) a pulsation dampener for a dispensing system (see fig. 1), comprising: 
a housing (including 52 & 56); 
a diaphragm (72) comprising at least one fluoropolymer layer (see below), the diaphragm dividing the housing into a first compartment (i.e. a liquid side compartment, not shown, which is formed when the diaphragm moves downward, as oriented in fig. 4, in response to liquid entering inlet port 92; see col. 4, lines 59-68) and a second compartment (i.e. a gas side compartment, generally indicated at C in fig. 4); 
an inlet port (92) and an outlet port (95) each in fluid communication with the first compartment thereby providing a flow path for a liquid to enter the first compartment via the first inlet port and exit the first compartment via the outlet port (col. 3, lines 62-66); and 
at least one gas disposed within the second compartment (e.g. nitrogen; see col. 4, lines 3-7), the at least one gas having a kinetic diameter of 0.36 nm or greater (see below). 



Regarding the limitation wherein the at least one gas has “a kinetic diameter of 0.36 nm or greater,” as set forth in MPEP § 2112.01(II), a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See also MPEP § 2112(V) and 2112.01(I). 
In the instant case, Morgart discloses that nitrogen gas (i.e. N2) may be utilized. The applicant discloses (e.g., para. 58, 62 & 79 of the specification) that Nitrogen (N2) meets this limitation and is, in fact, a preferable gas. See also claims 6 & 10 which recite Nitrogen as at least part of the at least one gas. 
As a result, Nitrogen gas (N2), as disclosed by Morgart, is seen as reading on the additional limitation wherein the gas has “a kinetic diameter of 0.36 nm or greater”. 

In view of the uncertainty surrounding the fluoropolymer, Morgart is interpreted as not explicitly disclosing the additional limitation “wherein the fluoropolymer of the at least one fluoropolymer layer and the at least one gas are selected such that a gas transmittance rate of the at least one gas through the diaphragm is from 0 mbar*L/second to 1*10-5 mbar*L/second”.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pulsation dampener of Morgart (i.e. an accumulator) by utilizing polyvinylidene fluoride (PVDF; a fluoropolymer) to form the diaphragm (i.e. a separator membrane), as suggested by Karl, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It is noted that the diaphragm 72 of Morgart appears to comprise a single layer (see fig. 4), such that, when the diaphragm is formed from PVDF as above, the device would read on the limitation wherein the diaphragm comprises “at least one fluoropolymer layer”. 

Regarding the limitation “wherein the fluoropolymer of the at least one fluoropolymer layer and the at least one gas are selected such that a gas transmittance rate of the at least one gas through the diaphragm is from 0 mbar*L/second to 1*10-5 mbar*L/second,” as set forth in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See also MPEP § 2112(V) and 2112.01(II). 
In the instant case, the pulsation dampener of Morgart, as modified above, comprises a diaphragm comprising a layer of the fluoropolymer polyvinylidene fluoride (PVDF) and the at least one gas comprises, for example, Nitrogen gas (N2). PVDF is disclosed as a suitable fluoropolymer by the applicant in at least claims 3, 5, 8 & 14, and Nitrogen gas is disclosed as a 2 gas as being a suitable combination. 
As a result, the pulsation dampener of Morgart, comprising the PVDF diaphragm and Nitrogen gas (N2), is seen as reading on the remaining limitation “wherein the fluoropolymer of the at least one fluoropolymer layer and the at least one gas are selected such that a gas transmittance rate of the at least one gas through the diaphragm is from 0 mbar*L/second to 1*10-5 mbar*L/second”.
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 2, as with the broader limitation in claim 1, the pulsation dampener of Morgart, comprising the PVDF diaphragm and Nitrogen gas (N2), is seen as reading on the limitation “wherein the fluoropolymer and the at least one gas are selected such that the gas transmittance rate of the gas through the diaphragm is from 1.5*10-6 mbar*L/second to 1*10-5 mbar*L/second” by virtue of having the same or substantially identical composition / structure as the claimed invention. See MPEP § 2112(V) and 2112.01 (I & II). 

Regarding claim 3, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the fluoropolymer is selected from the group consisting of polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), fluorinated ethylene propylene (FEP), perfluoroalkoxy (PFA), polytetrafluoroethylene (PTFE), polychlorotrifluoroethylene (PCTFE), and ethylene tetrafluoroethylene (ETFE).
In particular, as discussed in the grounds of rejection for claim 1, Karl teaches that the fluoropolymer may be polyvinylidene fluoride (PVDF). 

claim 5, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the fluoropolymer is polyvinylidene fluoride (i.e. PVDF, as taught by Karl above).

Regarding claim 6, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the at least one gas is selected from the group consisting of xenon, sulfur hexafluoride, nitrogen, and mixtures thereof.
In particular, Morgart discloses that the at least one gas may be nitrogen (i.e. N2), as discussed in the grounds of rejection for claim 1, above. See Morgart: col. 4, lines 3-7.

Regarding claim 9, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the second compartment (i.e. the gas compartment) comprises at least 50% by volume of the at least one gas.
In particular, Morgart discloses the gas in the second compartment to be nitrogen, and does not explicitly disclose other gases or mixtures to be included with the nitrogen such that, as understood, substantially all of the volume of the second compartment would be occupied by the at least one gas.

Regarding claim 11, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the diaphragm consists essentially of the at least one fluoropolymer layer.
As set forth in MPEP § 2125(I), when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 
In the instant case, Morgart appears to reasonably disclose or suggest that the diaphragm 72 “consists essentially of” a single layer which, as modified in view of Karl above, 
Furthermore, as set forth in 2111.03(III), for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.

Regarding claim 15, the pulsation dampener of Morgart, as modified above, reads on the additional limitations wherein the housing (52 & 56) comprises an upper housing (56) and a lower housing (52), and wherein a portion of the diaphragm is sandwiched between a portion of the upper housing and a portion of the lower housing (see fig. 4).

Regarding claim 18, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the pulsation dampener further comprises a gas inlet port (95 / 96) in fluid communication with the second compartment (col. 4, lines 3-18).

Claims 4, 7, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morgart in view of Karl as applied to claim 1 above, and further in view of Koziol et al. (US 4,098,504; cited in Applicant’s IDS received 01/16/2019; hereafter Koziol). 
Regarding claim 4, Morgart discloses that “the gas is preferably an inert compressed gas such as nitrogen, although any inert gas can be used” (col. 4 lines 5-7). Morgart does not explicitly disclose the limitations wherein the at least one gas comprises a plurality of gases, and wherein each gas of the plurality of gases has a kinetic diameter of 0.36 nm or greater.

Koziol suggests a concentration of 50.5% of sulfur hexafluoride by volume, with the remaining volume being air (col. 3, lines 58-61). 
Finally, Koziol suggests that oxygen (O2) or nitrogen (N2) could be substituted for the proportion of air in the mixture (col. 5, line 12 – col. 6, line 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pulsation dampener of Morgart by utilizing sulfur hexafluoride (SF6) as the at least one gas, or otherwise a mixture of sulfur hexafluoride (SF6) and nitrogen (N2) as the at least one gas (i.e. a plurality of gases), in view of the teachings of Koziol, to improve gas retention within the chamber enabling the pulsation dampener to maintain a desired gas pressure for a longer period of time, as suggested by Koziol; especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furthermore, such a combination would have been otherwise obvious as the simple substitution of one known element (the original nitrogen gas of Morgart) for another (SF6 gas; or a mixture of SF6 / N2 as above) to obtain predictable results (e.g. increased gas retention / reduced gas permeation or pressure loss; as suggested by Koziol). 
With respect to the limitation where “each of the plurality of gases has a kinetic diameter of 0.36 nm or greater,” as set forth in MPEP § 2112.01(II), a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, 
The applicant discloses (e.g., para. 58, 61, 62, 73, 75, 78 & 79 of the specification) that nitrogen (N2) and sulfur hexafluoride (SF6) each meet this limitation. See also claims 6 & 10 which recite nitrogen as at least part of the at least one gas; and claims 6-8, 10, 12 & 13, which recite sulfur hexafluoride as at least part of the at least one gas.   
As a result, when modified as above, the pulsation dampener of Morgart reads on the additional limitations wherein the at least one gas comprises a plurality of gases (i.e. SF6 and N2), and wherein each gas of the plurality of gases has a kinetic diameter of 0.36 nm or greater.

Regarding claim 7, as modified in view of Karl and Koziol above, the pulsation dampener of Morgart reads on the additional limitation wherein the at least one gas is xenon or sulfur hexafluoride (i.e. wherein the at least one gas is sulfur hexafluoride, as taught by Koziol in the grounds of rejection for claim 4, above).

Regarding claim 8, as modified in view of Karl and Koziol above, the pulsation dampener of Morgart reads on the additional limitations wherein the fluoropolymer is polyvinylidene fluoride (as taught by Karl in the grounds of rejection for claim 1 above) and the at least one gas is xenon or sulfur hexafluoride (i.e. wherein the at least one gas is sulfur hexafluoride, as taught by Koziol in the grounds of rejection for claim 4, above).

Regarding claim 10, as modified in view of Karl and Koziol above, the pulsation dampener of Morgart reads on the additional limitations wherein the at least one gas comprises a mixture of: a) xenon or sulfur hexafluoride; and b) nitrogen.
In particular, Koziol suggests a mixture of sulfur hexafluoride and nitrogen, as discussed in the grounds of rejection for claim 4 above. 
Claims 7, 8 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgart in view of Karl as applied to claims 1 & 11 (as appropriate) above, and further in view of Gross (US 3,047,040; cited in Applicant’s IDS received 01/16/2019).
Regarding claim 7, Morgart discloses that “the gas is preferably an inert compressed gas such as nitrogen, although any inert gas can be used” (col. 4 lines 5-7). Morgart does not explicitly disclose the limitations wherein the at least one gas is xenon or sulfur hexafluoride.
Gross teaches that “sodium hexafluoride is particularly useful as a low γ inflating medium, since it has a high vapor pressure…, is extremely inert to rubber, and has a γ value of 1.09 at 30° C…” (col. 3, lines 1-4). 
In general, Gross teaches that inflating medium gases with “large complex molecules,” (such as SF6) when subject to sudden compressive forces, permit greater volume changes for a given pressure rise than conventional inflating gases; i.e. these larger gases show a smaller pressure rise for a given volume change (col.1, lines 63-72). 
Gross further suggests that “conventional pneumatic load bearing systems designed for use with air may be used in this invention without structural modification by removing the air and replacing it with the low gamma gas under the same static pressure” (col. 2, lines 27-31). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pulsation dampener of Morgart by utilizing sulfur hexafluoride (SF6) as the at least one gas, in view of the teachings of Gross, in order to, for example, reduce the pressure rise in the second compartment for a given volume change (or to permit a greater volume change for a given pressure rise, as appropriate), as suggested by Gross; especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furthermore, such a combination would have been otherwise obvious as the simple substitution of one known element (the original nitrogen gas of Morgart) for another (SF6 gas, as 
As a result, when modified as above, the pulsation dampener of Morgart reads on the additional limitation wherein the at least one gas is xenon or sulfur hexafluoride (i.e., sulfur hexafluoride, in this instance).

Regarding claim 8, as modified in view of Karl and Gross above, the pulsation dampener of Morgart reads on the additional limitations wherein the fluoropolymer is polyvinylidene fluoride (as taught by Karl in the grounds of rejection for claim 1 above) and the at least one gas is xenon or sulfur hexafluoride (i.e. wherein the at least one gas is sulfur hexafluoride, as taught by Gross in the grounds of rejection for claim 7, above).

Regarding claim 12, as modified in view of Karl and Gross above, the pulsation dampener of Morgart reads on the additional limitations wherein the at least one gas consists essentially of xenon or sulfur hexafluoride.
In particular, Gross suggests that any air in the chamber should be removed before replacing said air with sulfur hexafluoride (col. 2, lines 27-31), and does not appear to indicate that the sulfur hexafluoride is in a mixture with another gas such that, as understood, the at least one gas consists essentially of sulfur hexafluoride. 
Furthermore, as set forth in 2111.03(III), for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
claim 13, as modified in view of Karl and Gross above, the pulsation dampener of Morgart reads on the additional limitation wherein the second compartment comprises at least 75% by volume of the xenon or the sulfur hexafluoride.
In particular, Morgart discloses only a single inert gas in the second compartment, and does not explicitly disclose other gases or mixtures to be included with the inert gas such that, as understood, substantially all of the volume of the second compartment would be occupied by the at least one inert gas.
Similarly, Gross suggests that any air in the chamber should be removed before replacing said air with sulfur hexafluoride (col. 2, lines 27-31), and does not appear to indicate that the sulfur hexafluoride is in a mixture with another gas such that, as understood, the at least one gas consists essentially of sulfur hexafluoride.
As a result, when modified as above such that the at least one inert gas is sulfur hexafluoride, substantially all of the volume of the second compartment would be occupied by the sulfur hexafluoride, meeting the limitation wherein the second compartment comprises at least 75% by volume of the xenon or the sulfur hexafluoride.

Regarding claim 14, the pulsation dampener of Morgart, as modified above, reads on the additional limitation wherein the fluoropolymer is polyvinylidene fluoride.
In particular, as discussed in the grounds of rejection for claim 1, Karl teaches that the fluoropolymer may be polyvinylidene fluoride (PVDF). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morgart in view of Karl as applied to claim 15 above, and further in view of Rupp et al. (US 2004/0045615; hereafter Rupp). 
Regarding claim 16, Morgart discloses the additional limitations wherein the pulsation dampener further comprises: a [second] gasket (62) disposed between the portion of the 
Morgart does not explicitly disclose the additional limitation wherein a [first] gasket is disposed between the portion of the upper housing and the portion of the diaphragm. 
Rupp teaches (figs 1 & 2) a pulsation dampener (1) comprising a housing having an upper housing (3) and a lower housing (5), and a diaphragm (13); wherein a portion of the diaphragm is sandwiched between a portion of the upper housing and a portion of the lower housing (see fig. 2; para. 25). 
Rupp further teaches (fig. 5) an embodiment having a first gasket (61) disposed between the upper housing and the diaphragm, and a second gasket (63) disposed between the lower housing and the diaphragm. 
Rupp explains (para. 34): “sealing elements 61 & 63 are seated on both sides in annular grooves…these sealing elements 61 & 63 in turn serve as both additional force storage elements for clamping force generation and as seals. The respective sealing elements are preferably used in pairs, sealing off from the gas side and from the hydraulic side.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pulsation dampener of Morgart by providing a [first] gasket disposed between the portion of the upper housing and the portion of the diaphragm, in view of the teachings of Rupp, to provide additional sealing / clamping force on the upper side of diaphragm, and to complete the pair with the [second] gasket on the lower side already disclosed, especially considering that Rupp suggests that gaskets / sealing elements of this type are preferably used in pairs. 
Such a modification would have been otherwise obvious as the use of a known technique (i.e. providing a pair of gaskets respectively between a diaphragm and upper and lower housings, as in Rupp) to improve a similar device (the pulsation dampener of Morgart, having a diaphragm sandwiched between upper and lower housings) in the same way (e.g. improved sealing / clamping between the diaphragm and the upper housing). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morgart in view of Karl and Rupp as applied to claim 16 above, and further in view of Loukonen (US 2,563,257) 
Regarding claim 17, Morgart further discloses that the pulsation dampener comprises a plurality of fasteners (75-80; see col. 3, lines 46-52 & figs 2-4) surrounding the portion of the lower housing and/or the portion of the upper housing, the plurality of fasteners configured to seal the portion of the diaphragm between the portion of the lower housing and the portion of the upper housing via the first and second gaskets (when modified in view of Rupp, above).
Morgart does not explicitly disclose a “securing member” which reads on these limitations.
Loukonen teaches (figs. 1-3) a pulsation dampener comprising an upper (16) and lower (13) housing, and a diaphragm (30); wherein a portion (e.g. 39) of the diaphragm is sandwiched between a portion (e.g. 22) of the upper housing and a portion (e.g. 21) of the lower housing. 
Loukonen further teaches a securing member (33) surrounding the portion of the lower housing and the portion of the upper housing, the securing member configured to seal the portion of the diaphragm between the portion of the lower housing and the portion of the upper housing (i.e. by clamping the upper and lower housings together; see fig. 2). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pulsation dampener of Morgart to include a securing member surrounding the portion of the lower housing and/or the portion of the upper housing, the securing member configured to seal the portion of the diaphragm between the portion of the lower housing and the portion of the upper housing via the first and second gaskets, in view of the teachings of Loukonen, as the use of a known technique (e.g. providing a single surrounding securing member to clamp a diaphragm between upper and lower housings of a pulsation dampener, as in Loukonen) to improve a similar device (the pulsation dampener of Morgart) in the same way (e.g. reduction in parts vs multi-fastener arrangement; simplification 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Richard K. Durden/Examiner, Art Unit 3753                              

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753